ON PETITION FOR REHEARING AND CLARIFICATION
PER CURIAM.
The concluding sentence of the opinion herein is hereby stricken and the following language substituted therefor:
“The writ should accordingly be discharged and the petition dismissed. The errors alleged by respondents concerning certain instructions by the trial court present no tenable ground for review here upon a conflict theory.”
In all other respects the petition for rehearing of respondents is denied.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.